Citation Nr: 0512476	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  98-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
traumatic arthritis and impingement of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Columbia, South Carolina.  In that decision, the RO granted 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD). In April 1999, the Board remanded the 
veteran's claim to the RO to comply with his request to 
testify at a hearing at the RO in support of his claim.  

Thereafter, and during the pendency of his appeal, a February 
2001 rating decision granted the veteran's claim for service 
connection for traumatic arthritis and impingement of the 
left shoulder as secondary to his service-connected 
disability of status post shrapnel wound of the left shoulder 
and awarded a 20 percent evaluation, from which he appealed.  

In June 2003, the Board remanded the veteran's claim for an 
increased rating for PTSD, for additional procedural 
development.

In February 2004, the Board granted the veteran's claim for 
an increased rating for PTSD and remanded his claim for an 
increased rating for his left shoulder disability to the VA 
Appeals Management Center for further procedural development.  


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected left (minor) shoulder disability is manifested by 
more than limitation of motion in the arm to shoulder level 
or midway between his side and shoulder level, with evidence 
of subjective complaints of pain on motion, and without 
evidence of malunion, dislocation or rotator cuff tear.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for left shoulder traumatic arthritis and impingement have 
not been met.  38 U.S.C.A. §§ 1155, 5103-5013A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010-5201 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran sustained a 
fragment wound to the left arm in November 1968, for which he 
was awarded a Purple Heart.

In a September 1997 rating decision, the RO granted service 
connection and noncompensable disability evaluations for 
residuals of a left shoulder shrapnel wound, and scars.  The 
RO made these determinations based, in large measure, on 
findings of an August 1997 VA orthopedic examination report 
that reflects that the veteran was 50 years old, complained 
of left shoulder pain, and gave a history of a left shoulder 
shrapnel injury in service which had been irrigated and 
debrided.  Range of motion of the left shoulder showed 
elevation from 0 to 180 degrees that included a combination 
of abduction and flexion, and was not as smooth in motion as 
on the right side.  Internal rotation was to T-12, and 
external rotation was to 85 degrees.  Full internal rotation 
created pain across the joint, and motor strength was 
essentially normal (5/5).  On range of motion there was some 
increased laxity on the left as opposed to the right.  The RO 
also considered an August 1997 VA radiology report of X-rays 
of the veteran's left shoulder included an impression of an 
unremarkable left shoulder joint.

According to a September 1999 VA radiology record, X-rays of 
the veteran's left shoulder were negative for acute injury.  
A 6 millimeter (mm.) foreign body in the soft tissues of the 
lateral aspect was noted.

VA outpatient records, dated from April 2000 to June 2002, 
include the veteran's complaints of left shoulder pain and 
clinical findings of decreased range of left shoulder motion.  
X-rays showed degenerative changes of the left shoulder.

A July 2000 VA radiology report of a magnetic resonance image 
(MRI) of the veteran's left shoulder reflects evidence 
thought most likely representative of degenerative change.  
X-rays of the veteran's shoulder taken that month showed 
minimal osteoarthritic changes of the acromioclavicular joint 
(AC) joint.  

An August 2000 private medical record indicates that the 
veteran complained of left hand numbness and left shoulder 
pain at the anterior aspect of the shoulder.  On examination, 
shoulder forward elevation was to 140 degrees, external 
rotation was to 90 degrees, and internal rotation was to 60 
degrees.  There was full range of left elbow motion, and 
tenderness over the AC joint.  X-rays taken at the time 
showed no fracture, and a metallic fragment was evidenced.  
There was mild irregularity of the AC joint, with relative 
maintenance of the AC joint.  The pertinent assessment was 
that left shoulder pain was a distinct problem.  The veteran 
had signs of subacromial impingement syndrome with some 
partial thickness rotator cuff tearing but no full thickness 
or retracted tear.  A left shoulder injection was 
administered.

In September 2000, the RO received the veteran's claim for 
service connection for left shoulder traumatic arthritis, 
claimed as secondary to his service-connected disability of 
status post shrapnel wound of the left shoulder.  

The veteran underwent a VA protocol examination for Agent 
Orange exposure in October 2000.  According to the 
examination report, there was decreased left shoulder 
strength.  

According to an October 2000 private medical record, the 
veteran was seen for complaints of left shoulder pain when he 
tried to lift his arm.  It was noted that he was also status 
post left ulnar nerve subcutaneous transposition, and 
experienced left ring and small finger numbness.  On 
examination, range of shoulder motion was from 140 to 160 
degrees of elevation, and internal and external ranges of 
motion were both to 90 degrees.  There was shoulder crepitus 
with range of motion, and there was a positive impingement 
sign.  The clinical assessment was left shoulder subacromial 
impingement syndrome.  A prior MRI in July 2000 was noted to 
show rotator cuff tendonpathy but no obvious full thickness 
tear.

An October 2000 VA orthopedic examination report reflects the 
examiner's review of July and August 2000 MRI reports and a 
July 2000 X-ray report.  The veteran gave a history of a left 
shoulder shrapnel wound in service, and said part of it was 
removed and part remained in his shoulder.  He experienced 
chronic left shoulder discomfort that progressively worsened 
and he was unable to do many activities, including playing 
golf.  The veteran was unable to "control" his left hand, 
and dropped things.  It was noted that the July 2000 MRI 
showed degenerative changes but not tears in the rotator 
cuff.  Results of a June 2000 nerve conduction study and 
electromyelogram showed a normal nerve conduction study but 
abnormal electromyelogram.  The veteran's hand symptoms were 
diagnosed as cubital tunnel syndrome, and his shoulder pain 
was assessed as impingement syndrome.  

The VA examination report further indicates that the veteran 
reported having constant left shoulder aching that worsened 
with any shoulder movement.  The pain occasionally was deeper 
and more severe, which nauseated him, and happened when he 
tried to use his shoulder.  He had undergone a cortisone 
injection to the shoulder several weeks earlier, without any 
improvement.  The veteran worked as an electrical inspector 
but was unable to fish, golf or hunt due to left shoulder 
pain.  He was noted to be right-handed.

On clinical evaluation, a small scar was noted inferior to 
the glenhumeral joint area, anteriorly.  Palpation of the AC 
joint caused extreme discomfort, as did anterior palpation of 
the shoulder musculature.  Active forward flexion was to 90 
degrees with passive range of motion to 160 degrees.  Active 
range of abduction was to 80 degrees, with passive motion to 
170 degrees with extreme discomfort.  Internal rotation was 
to the level of the sacral spine.  The veteran's left bicep 
was less well developed than the right.  Muscle strength in 
abduction was essentially normal (5/5) in the shoulders and 
forward flexion and extension at the elbows.  Grip strength 
was 5/5 on the right and 4/5 on the left.  It was noted that 
an X-ray of the veteran's left shoulder taken in July 2000 
showed mild degenerative changes of the AC joint.  The 
pertinent assessment was shrapnel injury to the left shoulder 
with a small metallic foreign body remaining and minimal 
scarring, rotator cuff syndrome of the left shoulder, and 
decreased grip strength in the left hand with numbness of the 
fourth and fifth fingers due to possible cubital tunnel 
syndrome of the left arm, status post release. 

According to a November 2000 VA outpatient record, the 
veteran was referred to the pain clinic due to left shoulder 
pain.  In December 2000, the VA records indicate he rated his 
left shoulder pain as a 5 on a scale of 1 to 10.  He had 
radiating, constant left shoulder pain that hurt with 
movement.  On examination, there was obvious muscle wasting 
of the left shoulder region, with surgical scars on the left 
forearm and elbow.  Deep tendon reflexes were within normal 
limits, with decreased left upper extremity strength and 
range of motion.  The assessment was left upper extremity 
deconditioning and pain, of possible neuropathic origin.  The 
clinical plan included prescribed medication, trigger point 
injections, or left suprascapular nerve block and physical 
therapy. 

In a December 2000 Addendum, the VA physician who had 
examined the veteran in October 2000 opined that the 
veteran's current arthritis and impingement were a direct 
result of his old shell fragment wound.

In a February 2001 rating decision, the RO granted service 
connection and a 20 percent disability evaluation for 
traumatic arthritis and impingement of the left shoulder, as 
secondary to the service-connected disability of status/post 
shrapnel wound of the left shoulder.

When seen in the VA outpatient clinic in June 2001, the 
veteran complained of pain in his left shoulder joint all the 
way to his fingertips, with decreased arm strength.

VA outpatient records, dated from July to October 2001, 
indicate that the veteran underwent left suprascapular nerve 
block injections.

A February 2002 VA outpatient record reflects that the 
veteran underwent a suprascapular nerve block injection in 
the left AC joint.  It was noted that he had a history of 
left shoulder pain and discomfort over the past several 
years, and had undergone a suprascapular nerve block and AC 
joint injection on the left with good results.  His last 
procedure had been in October 2001.  On examination, the 
veteran had significant tenderness over the left 
suprascapular area as well as the left AC joint with range of 
left shoulder notion.  There was no evidence of infection.

According to a private medical record received in July 2002, 
and apparently dated in June 2002, the veteran's left 
shoulder pain was due to tendinitis, bursitis, or injury to 
the tendons around the joint.

A July 2002 VA outpatient record indicates that the veteran 
underwent a suprascapular block on the left, and/or a left 
rhomboid TPI (trigger point injection).  The record indicates 
that the veteran previously was seen in May 2002 and 
complained of left shoulder pain treated with a suprascapular 
with bursal block injection which had provided one week of 
relief.  On examination, there was decreased range of left 
shoulder motion, with disuse atrophy noted on the left 
shoulder.  Grip strength was within normal limits and there 
were decreased deep tendon reflexes and decreased strength.  
Prior to the procedure, the veteran rated his pain as an 8, 
on a scale of 1 to 10, and after the procedure rated his pain 
as a 4.

The veteran underwent VA orthopedic examination in October 
2002.  According to the examination report, the veteran 
described constant, daily left shoulder pain, and had 
undergone a series of intra-articular injections with relief, 
the last one more than three months ago.  He was right-hand 
dominant, and intermittently used a sling for his left arm.  
He had flare-ups two or three times a week that lasted for 
several hours, during which time he had minimal use of the 
left arm.  Otherwise, the veteran had restrictictions and was 
unable to play golf, or fish and hunt, was unable to lift a 
significant weight, and was unable to hold things for more 
than two or three minutes.

On clinical evaluation, the veteran disrobed with difficulty.  
His left shoulder had essentially normal (5/5) motor strength 
in all planes, with immediate breakaway within seconds.  
Range of motion of the left shoulder was abduction from 0 to 
60 degrees with pain, forward flexion from 0 to 95 degrees 
that diminished to 75 degrees with repetition, external 
rotation from 0 to 50 degrees with pain, and internal 
rotation from 0 to 90 degrees.  There was normal sensation 
throughout the upper extremities.  The veteran had 5/5 versus 
5+/5 motor strength in the elbow, wrist, and fingers.  The 
examiner noted the July 2000 VA X-ray of the veteran's left 
shoulder that showed some osteoarthritic changes of the AC 
joint, and a MRI that showed increased signal in the 
subscapularis in the anterior aspect of the supraspinatus 
tendon, most likely representing degenerative changes.  The 
clinical impression was that the veteran had some 
osteoarthritis and chronic tendinous degenerative changes in 
his left shoulder.

In his March 2003 substantive appeal, the veteran reported 
taking daily medication for his left shoulder pain that also 
affected his employment.  He said he inspected houses and had 
to use his arms in positions above his shoulder line.

VA outpatient records, dated from March to July 2003, reflect 
the veteran's complaints of chronic and constant left 
shoulder pain.  A March 2003 VA radiology report indicates 
that an X-ray of the veteran's left shoulder revealed no 
abnormalities, other than that a 6 millimeter foreign body 
was observed within the adjacent soft tissues.

The veteran underwent VA orthopedic examination in August 
2003.  According to the examination report, the veteran's 
left shoulder had traumatic arthritis, scars, and status-post 
shell fragment wound.  The veteran experienced daily flareups 
with any use of the shoulder, which he said could last for 
hours, during which he had minimal left shoulder use.  The 
veteran had constant daily left shoulder pain.  He used the 
arm minimally because even minimal use caused pain.  He was 
unable to quantify activities of the left shoulder.  He was 
right-hand dominant.  He worked as an electrical inspector 
for a municipality.  The majority of his job was visual, and 
he had to write with his right hand.  He said he had no 
specific job restrictions due to the left shoulder disorder.  
He had had a series of intra-articular injections, with 
relief, most recently in May 2002.  He took prescribed 
medication, intermittently used a sling, and had undergone no 
shoulder surgery.  

On examination, the veteran appeared in no acute distress.  
He disrobed with minimal use of his left arm.  His left 
shoulder had essentially normal (5/5) motor strength in all 
planes, versus 5+/5 motor strength in the right shoulder.  
The left shoulder had small well-healed scar on the 
anterolateal aspect of the upper arm.  The range of left 
shoulder motion was: abduction from 0 to 40 degrees; forward 
flexion from 0 to 50 degrees; and external rotation from 0 to 
45 degrees, with no diminution with any of this motion upon 
repetitive testing.  It was noted that the veteran had 
significant pain in all ranges of motion and with strength 
testing.  

According to the examination report, a March 2003 report of 
an X-ray of the veteran's shoulder fractures, dislocations, 
or destructive bone lesions.  Within the adjacent soft 
tissue, a 6-mm. metallic foreign body was noted.  The July 
2000 MRI showed degenerative changes, and a July 2000 X-ray 
showed minimal osteoarthritic changes of the AC joint.  The 
clinical impression was that the veteran had left shoulder 
osteoarthritis with chronic tendinous degenerative changes.  
The VA examiner said that the veteran was currently able to 
perform the essential functions of his normal job.

In a March 2004 signed statement, S.J.H., D.C., a 
chiropractor, said that the veteran had been his patient 
since 1987.  Dr. H. recalled that, over the years, the 
veteran had mentioned having left shoulder pain, and some 
office notes during the past two years reflected an increase 
in the frequency and intensity of left shoulder pain.  

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004). 

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In July 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed January 2003 statement of 
the case (SOC) and supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and that the 
SOC and SSOC issued by the RO clarified what evidence would 
be required to an increased rating.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service- connected 
left shoulder disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's entire history is 
reviewed when making a disability rating.  38 C.F.R. § 4.1.

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability. Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.


The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain, but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262.

The veteran's service-connected left shoulder disability is 
evaluated as 20 percent disabling under Diagnostic Code (DC) 
5010-5201.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  Diseases will be identified by 
the number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  Id.  Thus, the 
veteran's osteoarthritic changes (DC 5010) are evaluated as 
limitation of motion of the shoulder (DC 5201).  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2004).  
Degenerative joint disease under DC 5003 is evaluated on the 
basis of the limitation of motion of the joint affected, here 
the left shoulder.  DCs 5003, 5010.  Thus, an increased 
rating may be assigned if the veteran's left shoulder 
disorder more nearly approximates the criteria for an 
increased rating under Diagnostic Codes 5200 to 5203.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2004).

The Board further notes that disabilities of the shoulder and 
arm are rated under Diagnostic Codes 5200 through 5203; 
Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the minor arm 
midway between the side and shoulder level warrants a 20 
percent rating.  When motion is limited to 25 degrees from 
the side, a 30 percent rating is warranted for the minor arm. 

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, a 20 percent rating is 
granted when there is marked deformity for the minor arm.  
Also under DC 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 20 percent rating is granted when 
there are frequent episodes and guarding of all arm movements 
for the minor arm.  A 40 percent rating is granted for 
fibrous union of the minor arm; a 50 percent rating is 
granted for nonunion (false flail joint) of the minor arm; 
and a 70 percent rating is granted for loss of head of (flail 
shoulder) for the minor arm. 

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation. .


Upon review of the objective medical evidence of record, the 
Board finds that the objective medical evidence preponderates 
against the assignment of an initial rating in excess of 20 
percent for the veteran's service-connected left shoulder 
traumatic arthritis and impingement.  In reaching this 
conclusion, the Board has found the most probative evidence 
of record to be the results of his recent March 2003 VA 
orthopedic examination, reflecting that his left shoulder 
disability at that time was manifested by abduction to 40 
degrees, forward flexion to 50 degrees, and external rotation 
to 45 degrees.  This finding is consistent with no more than 
a 20 percent disability rating under the criteria of DC 5201.

In order to warrant the next highest evaluation of 30 
percent, the evidence would have to show that limitation of 
motion in the left (minor) arm is limited to 25 degrees from 
the side.  Although, during the period in question, the 
objective medical evidence of record reflects some loss of 
range of motion, it has not been such as to demonstrate that 
the veteran's range of left arm motion is restricted to 
25 degrees from his side.  Rather, the October 2000 report VA 
examination report reflects that he could move his left 
shoulder to 90 degrees of active forward flexion and 80 
degrees of active abduction.  During the October 2002 VA 
examination, he could move his left shoulder to 60 degrees of 
abduction with pain, to 95 degrees of forward flexion that 
diminished to 75 degrees with repetition, and to 50 degrees 
internal rotation and 90 degrees of external rotation.  When 
examined by VA in March 2003, the veteran could move his left 
shoulder to 40 degrees of abduction, to 50 degrees of forward 
flexion, and to 45 degrees of external rotation, with 
significant pain in all ranges of motion and with strength 
testing.  None of these measurements reflects limitation to 
25 degrees from the side.  Furthermore, while the records 
reflect complaints of pain and indications of instability, 
there was no radiologic evidence of dislocation or tear.  In 
light of the aforementioned evidence, the Board concludes 
that the objective evidence preponderates against an initial 
rating in excess of 20 percent, under the criteria of DC 
5201.

The Board has considered whether an increased evaluation may 
be warranted based upon functional loss due to pain under 38 
C.F.R. § 4.40 or functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, supra.  
However, VA examinations have failed to reveal any objective 
evidence of weakness or incoordination.  Similarly, 
examinations have also failed to reveal any objective 
evidence of swelling, deformity, or atrophy of disuse.  While 
some VA medical records and examination reports note muscle 
wasting (in December 2000 VA outpatient record) and disuse 
atrophy (in July 2002 VA medical record), the veteran's left 
upper extremity motor strength was normal at the October 2002 
VA examination, when normal sensation was also described, and 
at the March 2003 VA examination report.  Although evidence 
of pain on motion was found during the veteran's recent most 
VA examination, such limitation in motion caused by pain has 
already been contemplated in the currently assigned 20 
percent evaluation under the criteria of DC 5201.  The Board 
acknowledges Dr. H.'s March 2004 statement as to the increase 
in the frequency and intensity of the veteran's left shoulder 
pain during the past two years reflected in office notes.  
However, a separate rating for pain is not permitted.  See 
Spurgeon v. Brown¸ supra.  The currently assigned disability 
evaluation contemplates the limited motion caused by the 
veteran's service-connected left shoulder pain.

The Board has examined all other diagnostic codes pertinent 
to the shoulder.  However, in this case, the Board notes that 
the veteran does not have ankylosis of the scapulohumeral 
joint.  He also does not have malunion of the humerus, 
recurrent dislocations of the scapulohumeral joint, fibrous 
union of the humerus, nonunion (false flail joint) of the 
humerus, or loss of head of (flail shoulder) the humerus.  
Thus, his left shoulder disability cannot not be rated under 
any of these diagnostic codes, described above.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against an initial rating in excess of 20 percent for the 
veteran's service-connected left shoulder dislocation with 
impingement syndrome.  The evidence is not so evenly balanced 
as to raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  Thus, the Board finds that the application of the 
benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 
5107(b) (both old and new versions) is inappropriate in this 
case.


Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim service connection, in September 2000, has his left 
shoulder disability been more disabling than as currently 
rated under this decision.


ORDER

An initial rating in excess of 20 percent for left shoulder 
traumatic arthritis and impingement is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


